DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2022.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 2018111555030, filed in China on September 30, 2018, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on March 24, 2021 and the IDS submitted on July 28, 2021 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processor” (claims 17-20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim recites the limitation "a second surface of the RDL" in line 2.  However, claim 10, from which claim 12 eventually depends, previously recites the limitation "a second surface of the RDL" in line 2.  It is unclear from the claim, as currently written, whether these are intended to be the same second surface or intended to different second surfaces.  As one of ordinary skill in the art would not be on fair notice regarding the metes and bounds of the claim, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim recites the limitation "a surface mount electronic component" in line 3 and recites “an image sensor” in line 4.  However, claim 9, from which claim 16 depends, previously recites the limitation "a surface mount electronic component" in lines 2-3 and recites “an image sensor” in line 3.  It is unclear from the claim, as currently written, whether these are intended to be the same elements or are intended to different, additional elements.  As one of ordinary skill in the art would not be on fair notice regarding the metes and bounds of the claim, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19 and 20, claim 19, from which claim 20 depends and inherits all limitations therefrom, recites the limitation "an infrared filter" in line 2.  However, claim 18, from which claims 19 and 20 depend, previously recites the limitation "an infrared filter " in line 3.  It is unclear from the claim, as currently written, whether these are intended to be the same elements or are intended to different, additional elements.  As one of ordinary skill in the art would not be on fair notice regarding the metes and bounds of the claim, claim 19, and also claim 20 by dependency, are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 10, 14 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2008/0083980 to Yang et al. (hereinafter “Yang”).
Regarding claim 9, Yang teaches a camera assembly, comprising a target plastic-packaged module that is plastic-packaged (e.g., fig. 2, element 2; [0014], [0027], [0039]) with a surface mount electronic component (e.g., fig. 2, element 18; [0031]) and an image sensor (e.g., fig. 2, element 6; [0052]), wherein the target plastic-packaged module comprises an active surface (e.g., fig. 2, with the active surface interpreted as a division in line with the separation between elements 2 and 12), and wherein a solder end of the surface mount electronic component (e.g., fig. 2, at element 3) and a solder end of the image sensor (e.g., fig. 2, at element 10) are exposed on the active surface (e.g., fig. 2), and a redistribution layer (RDL) with a through-hole (e.g., fig. 2, at least element 14), wherein the through-hole is opposite to a photosensitive area of the image sensor (e.g., fig. 2), wherein the RDL comprises a dielectric layer (e.g., e.g., fig. 2, element 12; [0028], [0045]) and metal wiring disposed at the dielectric layer (e.g., fig. 2, element 14; [0028]), wherein the metal wiring is at least partially exposed on a first surface of the RDL (e.g., fig. 2), and wherein the metal wiring exposed on the first surface of the RDL is connected to a solder end on the active surface of the target plastic-packaged module (e.g., fig. 2).
Regarding claim 10, Yang teaches all of the limitations of claim 10 (see the 35 U.S.C. 102 rejection of claim 9, supra) including teaching the camera assembly further comprising an infrared filter (e.g., fig. 6, element 82; [0038]), wherein the infrared filter is fixed (e.g., fig. 6, is fixed, although is not claimed as being directly fixed to, without intervening elements) to a second surface of the RDL (e.g., fig. 6, surface closest to element 82), wherein the second surface of the RDL faces away from the first surface of the RDL (e.g., figs. 2 and 6), wherein the infrared filter is opposite to the through-hole, and wherein light passing through the infrared filter is incident on the image sensor through the through-hole (e.g., fig. 6). 
Regarding claim 14, Yang teaches all of the limitations of claim 14 (see the 35 U.S.C. 102 rejection of claim 9, supra) including teaching the camera assembly further comprising a holder (e.g., fig. 6, element 70; [0038]) and an infrared filter (e.g., fig. 6, element 82; [0038]), wherein the holder is configured to support the infrared filter (e.g., fig. 6), wherein the holder is fixed (e.g., fig. 6, is fixed, although is not claimed as being directly fixed to, without intervening elements) to a second surface of the RDL (e.g., fig. 6, surface closest to element 82), wherein the second surface of the RDL faces away from the first surface of the RDL (e.g., figs. 2 and 6), wherein the infrared filter is opposite to the through-hole, and wherein light passing through the infrared filter is incident on the image sensor through the through-hole (e.g., fig. 6). 
Regarding claim 16, Yang teaches all of the limitations of claim 16 (see the 35 U.S.C. 102 rejection of claim 9, supra) including teaching wherein the target plastic-packaged module further comprises a plastic packaging material ([0014], [0027], [0039]), and wherein the plastic packaging material surrounds a surface mount electronic component in the target plastic-packaged module and an image sensor (fig. 2).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of U.S. Patent Publication No. 2014/0232888 to Sekimoto.
Regarding claim 11, Yang teaches all of the limitations of claim 11 (see the 35 U.S.C. 102 rejection of claim 10, supra) except for being found by the Examiner to expressly disclose wherein the infrared filter is fixed in the through-hole. 
Nevertheless, Sekimoto teaches a similar assembly employing an infrared filter fixed in a through-hole of a module (e.g., fig. 2, element 9; [0036]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the infrared filter and fixing int in a through-hole as taught by Sekimoto in combination with the assembly as taught by Yang, resulting in the recited assembly, in order to allow the filter to serve dual purpose of infrared filtering and covering/protecting the image sensor; eliminating the need to both a glass and a filter and reducing costly elements.
Regarding claim 12, Yang and Sekimoto teach all of the limitations of claim 12 (see the 35 U.S.C. 103 rejection of claim 11, supra) including teaching the camera assembly further comprising a motor (‘888 – e.g., fig. 2, element 5; [0027], [0030]), wherein the motor is fixed to a second surface of the RDL (the Examiner notes that the elements would be fixed, as they are not claimed as being directly fixed to, without intervening elements), and wherein the second surface of the RDL faces away from the first surface of the RDL (‘980 – e.g., fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the motor as taught by Sekimoto with the assembly as taught by Yang and Sekimoto as a way to provide express means for adjusting the lens assembly to multiple autofocusing positions.
Regarding claim 13, Yang teaches all of the limitations of claim 13 (see the 35 U.S.C. 102 rejection of claim 10, supra) except for being found by the Examiner to expressly disclose the camera assembly further comprising a motor, wherein the motor is fixed to the second surface of the RDL.
Nevertheless, Sekimoto teaches a similar assembly the includes a motor (‘888 – e.g., fig. 2, element 5; [0027], [0030]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the motor as taught by Sekimoto with the assembly as taught by Yang as a way to provide express means for adjusting the lens assembly to multiple autofocusing positions, and wherein the motor would be fixed to the second surface of the RDL (the Examiner notes that the elements would be fixed, as they are not claimed as being directly fixed to, without intervening elements). 
Regarding claim 15, Yang teaches all of the limitations of claim 15 (see the 35 U.S.C. 102 rejection of claim 14, supra) except for being found by the Examiner to expressly disclose the camera assembly further comprising a motor, wherein the motor is fixed to the holder, and wherein the motor and the RDL are respectively located on opposite sides of the holder. 	Nevertheless, Sekimoto teaches a similar assembly the includes a motor (‘888 – e.g., fig. 2, element 5; [0027], [0030]), wherein the motor is fixed to a holder (‘888 – e.g., fig. 6, element 19).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the motor and holder as taught by Sekimoto with the assembly as taught by Yang, resulting in the recited assembly wherein the motor and an RDL would respectively located on opposite sides of the holder (e.g., ‘888 – fig. 2), as a way to provide express means for adjusting the lens assembly to multiple autofocusing positions.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of U.S. Patent Publication No.  2005/0200012 to Kinsmen.
Regarding claim 17, Yang teaches a terminal, comprising a camera assembly wherein the camera assembly comprises a target plastic-packaged module that is plastic-packaged (e.g., fig. 2, element 2; [0014], [0027], [0039]) with a surface mount electronic component (e.g., fig. 2, element 18; [0031]) and an image sensor (e.g., fig. 2, element 6; [0052]), wherein the target plastic-packaged module comprises an active surface (e.g., fig. 2, with the active surface interpreted as a division in line with the separation between elements 2 and 12), and wherein a solder end of the surface mount electronic component (e.g., fig. 2, at element 3) and a solder end of the image sensor (e.g., fig. 2, at element 10) are exposed on the active surface (e.g., fig. 2), and a redistribution layer (RDL) with a through-hole (e.g., fig. 2, at least element 14), wherein the through-hole is opposite to a photosensitive area of the image sensor (e.g., fig. 2), wherein the RDL comprises a dielectric layer (e.g., e.g., fig. 2, element 12; [0028], [0045]) and metal wiring disposed at the dielectric layer (e.g., fig. 2, element 14; [0028]), wherein the metal wiring is at least partially exposed on a first surface of the RDL (e.g., fig. 2), and wherein the metal wiring exposed on the first surface of the RDL is connected to a solder end on the active surface of the target plastic-packaged module (e.g., fig. 2).  Yang, however, has not been found by the Examiner to expressly disclose the terminal also having at least one processor, the at least one processor configured to control the camera assembly.  Yang does teach a connector attached to the flexible printed circuit board (e.g., fig. 6; [0038]).
Nevertheless, Kinsman teaches a similar terminal including a processor configured to control a camera assembly (e.g., claim 30; [0002], [0031]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have included the processor as taught by Kinsman with the terminal as taught by Yang in order to expressly provide control input and image processing for the image sensor of the terminal.
Regarding claim 18, Yang and Kinsmen teaches all of the limitations of claim 18 (see the 35 U.S.C. 103 rejection of claim 17, supra) including teaching the camera assembly further comprising an infrared filter (‘980 – e.g., fig. 6, element 82; [0038]), wherein the infrared filter is fixed (‘980 – e.g., fig. 6, is fixed, although is not claimed as being directly fixed to, without intervening elements) to a second surface of the RDL (‘980 – e.g., fig. 6, surface closest to element 82), wherein the second surface of the RDL faces away from the first surface of the RDL (‘980 – e.g., figs. 2 and 6), wherein the infrared filter is opposite to the through-hole, and wherein light passing through the infrared filter is incident on the image sensor through the through-hole (‘980 – e.g., fig. 6). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Kinsmen in view of Sekimoto.
Regarding claim 19, Yang and Kinsmen teaches all of the limitations of claim 19 (see the 35 U.S.C. 103 rejection of claim 18, supra) except for being found by the Examiner to expressly disclose wherein the infrared filter is fixed in the through-hole. 
Nevertheless, Sekimoto teaches a similar assembly employing an infrared filter fixed in a through-hole of a module (e.g., fig. 2, element 9; [0036]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the infrared filter and fixing int in a through-hole as taught by Sekimoto in combination with the assembly as taught by Yang and Kinsmen, resulting in the recited assembly, in order to allow the filter to serve dual purpose of infrared filtering and covering/protecting the image sensor; eliminating the need to both a glass and a filter and reducing costly elements.
Regarding claim 20, Yang, Kinsmen and Sekimoto teach all of the limitations of claim 20 (see the 35 U.S.C. 103 rejection of claim 19, supra) including teaching the camera assembly further comprising a motor (‘888 – e.g., fig. 2, element 5; [0027], [0030]), wherein the motor is fixed to a second surface of the RDL (the Examiner notes that the elements would be fixed, as they are not claimed as being directly fixed to, without intervening elements), and wherein the second surface of the RDL faces away from the first surface of the RDL (‘980 – e.g., fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the motor as taught by Sekimoto with the assembly as taught by Yang and Sekimoto as a way to provide express means for adjusting the lens assembly to multiple autofocusing positions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2020/0161356 to Chen et al. teaches a similar camera assembly.
U.S. Patent Publication No. 2008/0173792 to Yang et al. teaches a similar camera assembly.
U.S. Patent Publication No. 2013/0320471 to Luan teaches a similar camera assembly.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697